DETAILED ACTION
This action is in response to the initial filing of Application no. 17/544,664 on 12/07/2021.
Claims 1 – 20 are still pending in this application, with claims 1, 9 and 15 being independent.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Aside from the non-prior art rejections, it has been determined that the independent claims recite allowable subject matter due to the prior failing to teach or suggest in reasonable combination the limitations recited in the independent claims.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1- 20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 – 20 of U.S. Patent No. 11,210,467. Although the claims at issue are not identical, they are not patentably distinct from each other.

The claim mapping is as follows.
Current Application

1. A method comprising: accessing a set of messages comprising text and graphical text elements, the graphical text elements conveying an emotion; identifying a first subset of messages from the set of messages, the first subset of messages comprising unsuitable messages; identifying a second subset of messages from the set of messages, the second subset of messages comprising text representing an entity; identifying a third subset of messages from the set of messages, the third subset of messages comprising superfluous characters; removing the first subset of messages from the set of messages; identifying text in the second subset of messages representing a named entity; removing the identified text from the second subset of messages; normalizing the superfluous characters within the third subset of messages; incorporating the second and third subset of messages into a final set of messages; converting the final set of messages into a set of training messages, the set of training messages configured for training a language detection machine-learning model; training a classifier based on the set of training messages, the classifier having a set of features comprising a character ratio, wherein the character ratio is based on a number of non-American Standard Code for Information Interchange (ASCII) characters included in a message; and generating a language detection model based on the trained classifier and the set of features.

2. The method of claim 1, further comprising: identifying a fourth subset of messages having a number of characters below a character threshold; and removing the fourth subset of messages from the set of messages.

3. The method of claim 1, wherein removing the identified text from the second subset of messages further comprises: for each message, determining a number of characters of the message, in addition to the text representing the named entity, is above a character threshold; and removing the text representing the named entity from the subset of messages.

4. The method of claim 1, wherein identifying the third subset of messages further comprises: identifying messages having text with repeating characters; for each message, determining the repeating characters include one or more superfluous characters; and for each message, normalizing the one or more superfluous characters.

5. The method of claim 1, wherein the set of features further comprise term frequency inverse document frequency (TF-IDF) values of words and TF-IDF values of characters.

6. The method of claim 5, wherein the TF-IDF values of characters represents character frequencies for a plurality of character n-grams.

7. The method of claim 5, wherein the TF-IDF values of words represents word frequencies for a plurality of word n-grams.

8. The method of claim 1, wherein the message locale comprises information relating to a location of a user.

9. A system comprising: one or more processors; and a non-transitory processor-readable storage medium storing processor executable instructions that, when executed by the one or more processors, cause the one or more processors to perform operations comprising: accessing a set of messages comprising text and graphical text elements, the graphical text elements conveying an emotion; identifying a first subset of messages from the set of messages, the first subset of messages comprising unsuitable messages; identifying a second subset of messages from the set of messages, the second subset of messages comprising text representing an entity; identifying a third subset of messages from the set of messages, the third subset of messages comprising superfluous characters; removing the first subset of messages from the set of messages; identifying text in the second subset of messages representing a named entity; removing the identified text from the second subset of messages; normalizing the superfluous characters within the third subset of messages; incorporating the second and third subset of messages into a final set of messages; converting the final_set of messages into a set of training messages, the set of training messages configured for training a language detection machine-learning model; training a classifier based on the set of training messages, the classifier having a set of features comprising a character ratio, wherein the character ratio is based on a number of non-American Standard Code for Information Interchange (ASCII) characters included in a message; and generating a language detection model based on the trained classifier and the set of features.

10. The system of claim 9, further comprising: identifying a fourth subset of messages having a number of characters below a character threshold; and removing the fourth subset of messages from the set of messages.

11. The system of claim 9, wherein removing the identified text from the second subset of messages further comprises: for each message, determining a number of characters of the message, in addition to the text representing the named entity, is above a character threshold; and removing the text representing the named entity from the subset of messages.

12. The system of claim 9, wherein identifying the third subset of messages further comprises: identifying messages having text with repeating characters; for each message, determining the repeating characters include one or more superfluous characters; and for each message, normalizing the one or more superfluous characters.

13. The system of claim 9, wherein the set of features further comprise term frequency inverse document frequency (TF-IDF) values of words and TF-IDF values of characters.

14. The system of claim 13, wherein the character ratio represents a number of characters, excluded from a known character set, relative to a length of a message.

15. A non-transitory processor-readable storage medium storing processor executable instructions that, when executed by a processor of a machine, cause the machine to perform operations comprising: accessing a set of messages comprising text and graphical text elements, the graphical text elements conveying an emotion; identifying a first subset of messages from the set of messages, the first subset of messages comprising unsuitable messages; identifying a second subset of messages from the set of messages, the second subset of messages comprising text representing an entity; identifying a third subset of messages from the set of messages, the third subset of messages comprising superfluous characters; removing the first subset of messages from the set of messages; identifying text in the second subset of messages representing a named entity; removing the identified text from the second subset of messages; normalizing the superfluous characters within the third subset of messages; incorporating the second and third subset of messages into a final set of messages; converting the final set of messages into a set of training messages, the set of training messages configured for training a language detection machine-learning model; training a classifier based on the set of training messages, the classifier having a set of features comprising a character ratio, wherein the character ratio is based on a number of non-American Standard Code for Information Interchange (ASCII) characters included in a message; and generating a language detection model based on the trained classifier and the set of features.

16. The non-transitory processor-readable storage medium of claim 15, further comprising: identifying a fourth subset of messages having a number of characters below a character threshold; and removing the fourth subset of messages from the set of messages.

17. The non-transitory processor-readable storage medium of claim 15, wherein removing the identified text from the second subset of messages further comprises: for each message, determining a number of characters of the message, in addition to the text representing the named entity, is above a character threshold; and removing the text representing the named entity from the subset of messages.

18. The non-transitory processor-readable storage medium of claim 15, wherein identifying the third subset of messages further comprises: identifying messages having text with repeating characters; for each message, determining the repeating characters include one or more superfluous characters; and for each message, normalizing the one or more superfluous characters.

19. The non-transitory processor-readable storage medium of claim 15, wherein the set of features further comprise term frequency inverse document frequency (TF-IDF) values of words and TF-IDF values of characters.

20. The non-transitory processor-readable storage medium of claim 19, wherein the TF-IDF values of words represents word frequencies for a plurality of word n- grams.
US 11,210,467

1. A method comprising: accessing a set of messages comprising text and graphical text elements, the graphical text elements conveying an emotion; converting the set of messages into a set of training messages, the set of training messages configured for training a language detection machine-learning model; training a classifier based on the set of training messages, the classifier having a set of features representing term frequency inverse document frequency (TF-IDF) values of words, TF-IDF values of characters, a message locale and a character ratio, wherein the character ratio is based on a number of non-American Standard Code for Information Interchange (ASCII) characters included in a message; and generating a language detection model based on the classifier and the set of features.

2. The method of claim 1, wherein converting the set of messages into the set of training messages further comprises: identifying a subset of messages having a number of characters below a character threshold; and removing the subset of messages from the set of messages.

3. The method of claim 1, wherein converting the set of messages into the set of training messages further comprises: identifying a subset of messages containing text representing a named entity; for each message, determining a number of characters of the message, in addition to the text representing the named entity, is above a character threshold; and removing the text representing the named entity from the subset of messages.

4. The method of claim 1, wherein converting the set of messages into the set of training messages further comprises: identifying a subset of messages having text with repeating characters; for each message, determining the repeating characters include one or more superfluous characters; and for each message, normalizing the one or more superfluous characters.

5. The method of claim 1, wherein the TF-IDF values of words represents word frequencies for a plurality of word n-grams.

6. The method of claim 1, wherein the TF-IDF values of characters represents character frequencies for a plurality of character n-grams.

7. The method of claim 1, wherein the character ratio represents a number of characters, excluded from a known character set, relative to a length of a message.

8. The method of claim 1, wherein the message locale comprises information relating to a location of a user.

9. A system comprising: one or more processors; and a non-transitory processor-readable storage medium storing processor executable instructions that, when executed by the one or more processors, cause the one or more processors to perform operations comprising: accessing a set of messages comprising text and graphical text elements, the graphical text elements conveying an emotion; converting the set of messages into a set of training messages, the set of training messages configured for training a language detection machine-learning model; training a classifier based on the set of training messages, the classifier having a set of features representing term frequency inverse document frequency (TF-IDF) values of words, TF-IDF values of characters, a message locale and a character ratio, wherein the character ratio is based on a number of non-American Standard Code for Information Interchange (ASCII) characters included in a message; and generating a language detection model based on the classifier and the set of features.

10. The system of claim 9, wherein converting the set of messages into the set of training messages further comprises: identifying a subset of messages having a number of characters below a character threshold; and removing the subset of messages from the set of messages.

11. The system of claim 9, wherein converting the set of messages into the set of training messages further comprises: identifying a subset of messages containing text representing a named entity; for each message, determining a number of characters of the message, in addition to the text representing the named entity, is above a character threshold; and removing the text representing the named entity from the subset of messages.

12. The system of claim 9, wherein converting the set of messages into the set of training messages further comprises: identifying a subset of messages having text with repeating characters; for each message, determining the repeating characters include one or more superfluous characters; and for each message, normalizing the one or more superfluous characters.

13. The system of claim 9, wherein the TF-IDF values of words represents word frequencies for a plurality of word n-grams and the TF-IDF values of characters represents character frequencies for a plurality of character n-grams.

14. The system of claim 9, wherein the character ratio represents a number of characters, excluded from a known character set, relative to a length of a message.

15. A non-transitory processor-readable storage medium storing processor executable instructions that, when executed by a processor of a machine, cause the machine to perform operations comprising: accessing a set of messages comprising text and graphical text elements, the graphical text elements conveying an emotion; converting the set of messages into a set of training messages, the set of training messages configured for training a language detection machine-learning model; training a classifier based on the set of training messages, the classifier having a set of features representing term frequency inverse document frequency (TF-IDF) values of words, TF-IDF values of characters, a message locale and a character ratio, wherein the character ratio is based on a number of non-American Standard Code for Information Interchange (ASCII) characters included in a message; and generating a language detection model based on the classifier and the set of features.

16. The non-transitory processor-readable storage medium of claim 15, wherein converting the set of messages into the set of training messages further comprises: identifying a subset of messages having a number of characters below a character threshold; and removing the subset of messages from the set of messages.

17. The non-transitory processor-readable storage medium of claim 15, wherein converting the set of messages into the set of training messages further comprises: identifying a subset of messages containing text representing a named entity; for each message, determining a number of characters of the message, in addition to the text representing the named entity, is above a character threshold; and removing the text representing the named entity from the subset of messages.

18. The non-transitory processor-readable storage medium of claim 15, wherein converting the set of messages into the set of training messages further comprises: identifying a subset of messages having text with repeating characters; for each message, determining the repeating characters include one or more superfluous characters; and for each message, normalizing the one or more superfluous characters.

19. The non-transitory processor-readable storage medium of claim 15, wherein the TF-IDF values of words represents word frequencies for a plurality of word n-grams and the TF-IDF values of characters represents character frequencies for a plurality of character n-grams.

20. The non-transitory processor-readable storage medium of claim 15, the character ratio represents a number of characters, excluded from a known character set, relative to a length of a message.



	As shown above, the limitations recited by claims 1 – 20 of US 11,210,467, in combination, disclose the limitations recited by claims 1 – 20 of the current application. Therefore, claims 1 – 20 of the current application are obvious variants of claims 1 -20 of US 11,210,467.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.



Claim 8 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 8 recites the limitation “the message locale”.  There is insufficient antecedent basis for this limitation in the claim.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SONIA L GAY whose telephone number is (571)270-1951. The examiner can normally be reached Monday-Friday 9-5 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Washburn can be reached on 571-272-5551. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SONIA L GAY/Primary Examiner, Art Unit 2657